              Case 1:18-cv-11585-KPF Document 97 Filed 09/18/20 Page 1 of 2




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


 THREE BROTHERS TRADING, LLC, d/b/a
 ALTERNATIVE EXECUTION GROUP,                                 Civil Action No. 18-CV-11585 (KPF)

                        Petitioner,

             v.

 GENEREX BIOTECHNOLOGY CORP.

                        Respondent.



                       PARTIAL FINAL JUDGMENT IN CIVIL CASE

         This matter having been commenced by summons and petition to confirm arbitration

award, and claimant THREE BROTHERS TRADING, LLC, d/b/a ALTERNATIVE

EXECUTION GROUP (“AEXG”) having moved for summary judgment on December 13, 2019

and Respondent GENEREX BIOTECHNOLOGY CORP (“Generex”) having opposed the motion

and this Court having issued an Opinion and Order dated April 24, 2020 granting AEXG’s motion

and confirming portion of the arbitration award in favor of AEXG and against Generex, in the

amount of $210,000 in liquidated damages, legal fees in the amount of $93,304.06, costs of

$12,392.50, $3,312.50 for administrative fees and expenses associated with the arbitration, and

9% pre-judgment interest on the liquidated damages running from the date of the breach of March

28, 2017 (“Partial Award”); and

         By an Order of the Court September 3, 2020, as memorialized in the transcript of an Oral

Argument on that same day, this Court having granted AEXG’s motion for reconsideration for

partial entry of a final judgment pursuant to Fed. R. Civ. P. 54(b).




01131332.1
Case 1:18-cv-11585-KPF Document 97 Filed 09/18/20 Page 2 of 2
